About a month prior to their engagement to marry, and about three months prior to the marriage of appellant and decedent on July 5, 1947, the latter conveyed to his two sons by a former marriage two parcels of real property, retaining therein a life estate. Decedent died on August 29, 1953. Appellant interposed objections to the executor’s account, which failed to include the two parcels as part of decedent’s estate, on the ground that the conveyances prior to the marriage were illusory and, even if real, were in fraud of her rights because of representations made by decedent to her prior to the marriage. This is an appeal by the widow from so much of the decree of the Surrogate’s Court, Queens County, judicially settling the executor’s account, as overruled the aforesaid objections. Decree insofar as appealed from unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ. [6 Misc 2d 888.]